Gray, C. J.
The accounts of executors and administrators must be settled in the first instance in the Probate Court, and, until that court has made a decree for the settlement of an account, no appeal lies to this, court. Gen. Sts. c. 98; c. 117, §§ 8, 16. Demmon v. Green, 5 Dane Ab. 266. The Probate Court *528has made no decree for the settlement of the account of the appellant, either as presented, or as modified by charging him with the amount due on the mortgage. Its decree resembles a judgment rendered by the Superior Court for a plaintiff, without ascertaining the amount which he shall recover; in which case no appeal lies to this court. Riley v. Farnsworth, 116 Mass. 223. The decree of the justice of this court, affirming the decree of the Probate' Court, and referring the case to a master, must therefore be set aside, and the appeal from the Probate Court Dismissed for want of jurisdiction.